DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-7 and 10 are objected to because of the following informalities:  “of a clamp of a disc by electrochemical machining according to claim 1” and “of a clamp of a disc by electrochemical machining according to claim 8” in the first and second lines of the claims should be corrected to “of the clamp of the disc” due to dependency.  Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 8-9 are allowed.
Claims 2-7 and 10 are objected to as stated above.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a tooling for producing scallops and fastening holes of a clamp of a disc by electrochemical machining using an electrolyte, the tooling comprising an annular support tray; lower and upper shields to protect the disc; a clamping lock; and a die-sinking tool comprising in a substantially cylindrical insulating body a first and a second coaxial conductive cathode which are rigidly fastened together, characterized in that the first annular cathode includes at an external periphery a plurality of radial machining protrusions of a shape complementary to the scallops and the second cathode includes, on the same circumference external to the first cathode, a plurality of axial machining nozzles of a shape similar to the that of the fastening holes.  FR3042138 A1 discloses a tool for a multistage disc comprising first and second cathode rings (20) that are coaxial (Fig. 5), however both rings (20; Fig. 4) are shaped to provides scallops/slots, not fastening holes.  The workpiece of FR3042138 A1 is also a multistage disc (Fig. 1).  There is no motivation in the prior art to form the tooling of the instant invention, that is having the second cathode of the plurality of axial machining nozzles circumferentially outside the first cathode that includes the protrusions to form scallops.  Cassaliggi (US 20150330224 A1) discloses a turbine disc with scallops and fastening holes (Figs. 2-3), but does not explicitly disclose the instantly claimed tooling to perform ECM/PECM.  In .
Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objections stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794